 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRosa M. Alexander d/b/a A & B Janitorial Serviceand Public Service Employees' Local 572, affili-ated with Laborers' International Union ofNorth America, AFL-CIO, and Olivia Wigginsand Brenda Bennett and Patricia PattersonRosa M. Alexander d/b/a A & B Janitorial Serviceand National Association of Government Work-ers and Public Service Employees' Local 572,affiliated with Laborers' International Union ofNorth America, AFL-CIO, Party to the Con-tract. Cases 5-CA-11612, 5-CA- 11643, 5-CA-11643-2, 5-CA-11658, and 5-CA-11716November 28, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEI.I.O AND ZIMMERMANAugust 14, 1980, Administrative Law Judge Jo-sephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt her recommended Order, as modi-fied3below:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Rosa M. Alexander d/b/a A & B Janitorial Serv-ice, Portsmouth, Virginia, her agents, successors,or assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Insert the following as paragraph 2(e) and re-letter the subsequent paragraphs accordingly:i Respondent has excepted to certainl credibility findings made by theAdministrative Law Judge. It is the Board's established policy notl tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (195)), enfd. 188 F2d 362 (3d 1951). We have care-fully examined the record and find no for reversing her findings.2In adopting the Administrative Law Judge's conclusion that PatriciaPatterson was unlawfully discharged, we find it unnecessary to reach orpass on her further observation that such conclusion would follow evenif Patterson was found Io be a supervisor. In this connection, we notethat Patterson's nonsupervisory status was stipulated.a We have modified the Administrative Law Judge's recommendedOrder to conform to her findings.253 NLRB No. 64"(e) Rescind any existing rule prohibiting solici-tation by employees at the Norfolk Naval Shipyardin Portsmouth, Virginia, and remove from thepremises of said shipyard any notice or other docu-ment containing such prohibition."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPIOYEESPOSTED BY ORDER OF THENATIONAL LABOR REIATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that Ihave violated the National Labor Relations Act, asamended, and has ordered me to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.I WIIL NOT question you concerning yourattendance at union meetings or your engagingin any other union activities.I W.I. NOT do anything that gives the im-pression that I am keeping a watch on theunion activities of any of my employees.I Will. NOT threaten that any employeeswill be or may be discharged for joining orfailing to join any union or for engaging in anyunion activities.I WILl. NOT promise you any benefits for re-fraining from engaging in activity on behalf ofany union.I Wl.l. NOT tell you that any employee hasbeen, is being, or may be discharged for solic-iting on behalf of any union or for engaging inany other union activities.I WIl.l. NOT issue, maintain, or enforce anyrule or policy prohibiting my employees fromsoliciting on behalf of or in opposition to anyunion during their nonworking time at theNorfolk Naval Shipyard in Portsmouth, Vir-ginia.I w.i. NOT discharge or otherwise discrimi-nate against any employees for soliciting on508 A & B JANITORIAL SERVICEbehalf of or against any union during theirnonworking time, or for engaging in any otherunion activities.I WILL NOT recognize Public Service Em-ployees' Local 572, affiliated with Laborers'International Union of North America, AFL-CIO, as representing my employees and IWil.l NOT enter or apply any collective-bar-gaining agreement with that Union unless anduntil it is certified by the National Labor Rela-tions Board as the exclusive collective-bargain-ing representative of my employees pursuantto Section 9(c) of the National Labor Rela-tions Act, as amended.I WIl.l NOT deduct or withhold from thewages of any of my employees any money forthe payment of union dues, fees, or assess-ments, except pursuant to employees' writtenauthorizations conforming to the provisions ofthe Act.I WIL.L NOT in any other manner interferewith, restrain, or coerce my employees in theexercise of the rights guaranteed them in Sec-tion 7 of the Act.I WItI. offer George P. Williams, PatriciaPatterson, Brenda Bennett, and Olivia Wigginsimmediate and full reinstatement to theirformer positions, or, if those positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority andother rights and privileges, and I WILL com-pensate them for any wages they lost, with in-terest, as a result of my having dischargedthem in October 1979.I wlll. remove from my records and de-stroy any reference to the discharges of thepersons named above.I WILL reimburse past and present employ-ees for any union dues or fees heretofore de-ducted from their wages, with interest.I WILL rescind my existing rule prohibitingsolicitation by my employees at the NorfolkNaval Shipyard in Portsmouth, Virginia, and WI.i. remove from the premises of the Ship-yaid any notice or other document containingsuch prohibition.ROSA M. AI.EXANDLFR D/B/A A & BJANITORIAL SERVICEDECISIONJOSEIPHINE H. KIN, Administrative Law Judge: Pur-suant to a charge and an amended charge filed by PublicService Employees' Local 572, a/w Laborers' Interna-tional Union of North America, AFL-CIO (Local 572),on October 22 and November 30, 1979,' respectiely, acomplaint was issued on December 10 against Rosa M.Alexander d/b/a A & B Janitorial Service (herein Re-spondent), alleging that on or about October 17 Re-spondent unlawfully interrogated employees in violationof Section 8(a)(1) of the Act2and terminated the em-ployment of George Williams in violation of Section8(a)(3) and (1). (Case 5-CA-11612.) Pursuant to a chargefiled by Olivia Wiggins on October 29 and amended onDecember 12, a complaint was issued on December 13.alleging that on or about October 18 and 19 Respondentthreatened employees with loss of employment if theysupported the National Association of GovernmentWorkers (NAGW) and on October 22 terminated Wig-gins' employment in violation of Section 8(a)(3) of theAct. (Case 5-CA- 11643.) Then, pursuant to a charge andan amended charge filed by Brenda Bennett on October30 and December 12, respectively, a complaint wasissued on December 17, alleging that on October 22 Re-spondent unlawfully interrogated employees and discri-minatorily discharged Bennett. (Case 5-CA-11643-2). Acharge and an amended charge filed by Patricia Patter-son on November 2 and December 10, respectively, ledto the issuance of a complaint on December 20, allegingthat on or about October 17 Respondent discharged Pat-terson in violation of Section 8(a)(I).a (Case 5-CA-11658.) A charge and amended charge filed on Novem-ber 26 and January 11, 1980, respectively, by NAGWled to issuance on January 22, 1980, of a complaint alleg-ing that Respondent committed additional violations ofSection 8(a)(l) between October 16 and 19 and on No-vember 17, and additionally violated Section 8(a)(2) onNovember 15 by recognizing Local 572 as the bargainingrepresentative of Respondent's employees and enteringinto a collective-bargaining agreement with Local 572.(Case 5-CA-11716.) Thereupon, on March 18, 1980, thecomplaints were consolidated for hearing. The com-plaints were amended on April 24, 1980. Answers to thecomplaints were duly filed.Pursuant to due notice, a hearing was held before mein Norfolk, Virginia, on May 8, 1980. The GeneralCounsel, Respondent, and Charging Parties Patterson,Bennett, and Williams were represented by counsel.Local 572, Charging Party and Party to the Contract,was represented by its business manager. All parties weregranted full opportunity to present oral and written evi-dence and argument, and to examine and cross-examinewitnesses. At the conclusion of the hearing, oral argu-ment was waived. Since the hearing, the General Coun-sel has filed a complete brief and Respondent has filed ashort memorandum addressed only to the issue of theBoard's jurisdiction over Respondent.Except where otherwise specified, all dates herein are in 197National Labor Relations Act. as amended. 29 lUSC § 151, e w'q.' The complaint originally alleged that Patterson as a superisorWhen that allegation as denied by Respondent's counsel In his ansxerto the complaint and orally at the hearing. it was stipulated that I'aier-son was a nonsupervisory employee and the complaint ",as amended Ioallege Patters)ns termination as violalive of Sec. 8(a)(3)509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record,4together with careful obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACTI. PRELIMINARY FINDINGSA. The EmployerRespondent, a sole proprietorship, is engaged in pro-viding janitorial services to the Norfolk Naval Shipyardin Portsmouth, Virginia (the Shipyard). She has con-tracts with the Small Business Administration, a UnitedStates Government agency, including a contract valuedin excess of $1,900,000 to perform janitorial services atthe Shipyard, where Navy military ships are maintainedand repaired. Thus, Respondent's operations have a sub-stantial impact on national defense and the Board willassume jurisdiction without reference to any other juris-dictional standards. Geronimo Service Company, 129NLRB 366 (1960); Ready Mixed Concrete & Materials,Inc., 122 NLRB 318, 319, 320 (1958).The General Counsel also established that, as alleged,during the preceding 12 months, Respondent purchasedproducts, goods, and materials valued in excess of $5,000from other enterprises located within the Commonwealthof Virginia, each of which other enterprises had receivedthe said "products, goods, and materials directly frompoints outside the State of Virginia." Ray Gallop, a sales-man for G & A Distributing, testified that in Maythrough December 1979 he sold to Respondent suppliesvalued at approximately $52,000, a minimum of about 60percent of which supplies G & A had received directlyfrom points outside Virginia. In August 1979 G & A soldto Respondent one order of goods valued at $20,000,which was part of shipments valued at $30,000 that G &A had received directly from points outside Virginia.Additionally, invoices placed in evidence after the hear-ing, pursuant to leave granted, show goods valued at ap-proximately $8,000 apparently shipped to Respondent inApril, May, and July 1979 directly from points outsideVirginia.Based on these undisputed facts,5it is found that Re-spondent is an employer subject to the Act and that itwill effectuate the policies of the Act for the Board toassume jurisdiction over Respondent. See Trico DisposalService, Inc., 191 NLRB 104, 105 (1971), and cases citedtherein.84 As amended by an order issued simultaneously herewith correctingthe transcript in minor respects, including a correction requested in anunopposed motion by the General Counsel.5Although it was not essential for the General Counsel to establish theallegation in the complaints that Respondent had a direct inflow of mate-rials valued in excess of $50,000 the evidence probably supports that alle-gation.6 In opposition to the assumption of jurisdiction in this case, Respond-ent cites Schauffler v Philadelphia Window Cleaners and MaintenanceWorkers Union Local 125, 196 F.Supp. 396 (D.C. Pa. 1961), in which thecourt dismissed for lack of jurisdiction an action for an injunction underSec. 10(l) of the Act. In the underlying unfair labor practice case, howev-er, the Board assumed jurisdiction over the Employer on the basis of arelatively small amount of work performed for the Signal Corps. Phila-delphia Window Cleaners. etc.. Local 125 (Atlantic Maintenance Col. 136NLRB 1104, 1107-08 (1962).B. The Labor OrganizationsI. Local 572 is, and was at all material times, a labororganization within the meaning of Section 2(5) of theAct.2. NAGW is, and was at all material times, a labor or-ganization within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and ChronologyThis section of the Decision contains a summary chro-nology of the major events involved. The facts herestated are generally not in dispute. Detailed findings,with credibility resolutions where needed, are set forth inthe ensuing section 11, B.Respondent is a subcontractor of the Small BusinessAdministration pursuant to Section 8(a) of the SmallBusiness Act.7The contract here involved calls for jani-torial services at the approximately 500 buildings in theNorfolk Naval Shipyard (the Shipyard) in Portsmouth,Virginia.8Respondent's contract began on May 1, 1979,when she replaced the former contractor, KentuckyBuilding Maintenance. Respondent's contract was for 1year, through April 30, 1980, later extended throughApril 30, 1981. She employs some 210 to 280 persons forwork at the Shipyard. Alexander herself works full timeat the Shipyard, entrusting supervision under her othercontracts to Winzolla Smith, a contract manager. Direct-ly under her at the Shipyard are two "contract manag-ers"-her son, Thaddeus Bennett, and Theron Bumpers.9There also are three inspectors, who apparently report tothe contract managers. There are 15 persons designated"supervisors," who are in regular immediate contactwith the employees. Employees clock in and out in Alex-ander's office and are transported by a bus operated byRespondent between that location and the buildingswhere they work. Alexander's office is several milesfrom some of the buildings serviced.Early in June, employee George Williams spoke toHelen Artis, business manager of Local 572, concerningthe possibility of organizing Respondent's employees atthe Shipyard. Kentucky Maintenance's employees at theShipyard had been represented by Local 572. Williamsreceived authorization cards from Artis and returned ex-ecuted cards to her. It does not appear what the cardssaid or how many were executed.In June, having learned of the union activity, Alexan-der called an employee meeting. In attempting to dis-15 U SC. Sec. 637(a)(1).Respondent also holds or held contracts for janitorial services forNavy commissaries in Norfolk, Portsmouth, and Virginia Beach, Virgin-ia, from December 1, 1978, through November 30, 1979, extendedthrough November 30, 1980; Building 3175 at the Naval AmphibiousBase, Little Creek. Virginia Beach. from April 11, 1979, through April1(1, 1980. then extended through April 10, 1981; Navy Commissary Cen-tral Meat Plant, Scott Center, Norfolk Naval Shipyard, Portsmouth,April 1, 1979, through September 30, 1979.9 The complaint in Case 5-CA-11716 alleges that Bumpers and Thad-deus Bennett were supervisors. Although Respondent's answer to thecomplaint denied their supervisory status. Alexander's pretrial affidavitstated that they had authority to hire and fire, and in testifying she ineffect acknowledged their supervisory authority510 A & H JANITORIAL SERVICEsuade the employees from becoming unionized, Alexan-der informed them that Local 572's dues were $7 permonth, plus 52 or 53 cents per hour worked. She toldthem further that, if they chose to be represented, theywould have to pay the specified union dues retroactivelyto May .Because of that information, the employeesabandoned their attempts to seek representation by Local572.There was no further union talk or activity untilaround October 11,10 when Patterson called Louis Fais-son, whose identity as president of NAGW she hadlearned from employee Brenda Bennett's"tboy friend.Faisson explained to Patterson the mechanics for obtain-ing representation and told her to arrange a meeting. Atthe Shipyard she circulated a paper on which employeesdesiring to attend a meeting signed their names. A meet-ing was then held on the evening of October 16, attend-ed by some 30 employees. George Williams did notattend that meeting. The employees present signed a pe-tition authorizing NAGW to represent them. EmployeesBennett, Wiggins, and James Lane took additional peti-tions on which to obtain signatures of employees whodid not attend the meeting.The next day, October 17, Patterson and Williamswere discharged. Then, also on October 17, Alexandercalled a meeting of all employees, where she stated herreason for having discharged Patterson. Alexander pro-ceeded to say that, if the employees wanted a union, shewould get them one, and any employee not joiningwithin 30 days would be terminated.On the next morning, November 19, Alexander wasvisited by two representatives of the Work IncentiveProgram of the Virginia Employment Commission(WIN), with which she had a training contract. Later inthe day, at Alexander's request, the WIN representativesattended an employee meeting assembled by Alexander.After some discussion of work problems, the meetingturned to consideration of unionization. The meetinggenerally became very heated, and Wiggins engaged inan agitated dispute with employee Glen Hicks. OnMonday, October 22, the next working day, Bennett andWiggins were discharged.On November 12, Artis telephoned Alexander. Artissaid she had heard that another union had been given anopportunity to speak to Respondent's employees andLocal 572 would like "equal time." Alexander repliedthat Artis was welcome to speak to the employeesduring the shift break. On November 15, three men rep-resenting Local 572 and the Laborers' District Councilwent to the Shipyard, where they met with the employ-ees in three meetings and obtained signed authorizationcards. The exact number of cards does not appear.Claiming to have cards signed by a majority, the repre-sentatives demanded recognition of Local 572. Alexandergranted recognition and thereupon signed the Local 572collective-bargaining agreement. Sometime thereafter therecognition and the contract were rescinded.'o As set forth below, Wiggins mentioned a union meeting scheduledin August. However, it appears probable that the incident occurred inJune.II Apparently not related to contract to the contract manager, Thad-deus Bennett, Alexander's son.B. The Evidence1. Preliminary discussionIt may be helpful at the outset to state my conclusionthat Alexander, Respondent's principal witness, 12 wasnot reliable or credible.There were significant unexplained respects in whichAlexander's testimony flatly contradicted pretrial affida-vits she had given to Board agents. For example, on ex-amination by counsel for the General Counsel, she testi-fied that "supervisors" are not authorized to recommendhiring or firing and a "supervisor can't make that sugges-tion" and may not impose discipline. But a pretrial affi-davit says: "The supervisors do not work, they assignduties and oversee their work, and are responsible fordiscipline." An affidavit further says: "They do not havethe authority to hire or fire, but they can recommendeither and I usually go along with this." There are simi-lar contradictions between her testimony and her pretrialaffidavits concerning the authority of contract managersBennett and Bumpers. She testified that the contractmanagers could only suspend employees for 3 days andcould not hire or fire. However, her affidavits say thatcontract manager Bumpers "has the authority to hire andfire" and the contract managers "were in charge of theshop, below" her.Additionally, there were several important matters onwhich Alexander changed her position or contradictedherself. And frequently her testimony was essentially in-consistent with statements by her counsel in his openingstatement at the hearing. Not least of the deficiencies inher testimony is the fact that a large portion of it wasgiven in response to leading questions by her own coun-sel. And throughout most of the testimony Alexandertestified at length without providing direct or responsiveanswers to the questions put to her.On the other hand, there is no reason to discredit thetestimony of the General Counsel's witnesses. To be surethere were some minor discrepancies as to such mattersas precise dates and occasional failures of memory. How-ever, none of these lapses concerned any crucial matterand none reflected any apparent self-serving motivation.And most of the General Counsel's evidence was uncon-tradicted. In large part, the discredited testimony by Al-exander concerned her subjective reasons for taking cer-tain actions, matters as to which the General Counsel'switnesses could have no personal knowledge and thuscould not testify.2. Section 8(a)(1) and (3)a. General observationThe complaints alleges several independent violationsof Section 8(a)(l). However, those allegations concernedfacts inextricably intertwined with the discharges allegedto violate Section 8(a)(3). Thus the evidence concerningthe 8(a)(l) and 8(a)(3) violations will be presented to-gether.12 Respondent's only other ,itness w'as Beverkl Cosvinglon who. as setforth below. testified concerning B Bennett's discharge511 DE{CISIONS ()F NATIONAL LABOR RLATIONS BO()ARDAdditionally, uncontradicted evidence, received with-out objection, establishes 8(a)(l) violations not specifical-ly alleged. Because such evidence was also directly relat-ed to the Section 8(a)(3) violations, I hold that additionalSection 8(a)(1) violations were fully litigated and may befound where established in the record.As set out above, it is alleged that four employeeswere discharged in violation of Section 8(a)(3) of theAct. Each discharge will be discussed in this portion ofthe Decision. However, one factor common to all fourallegations should be noted here.In his opening statement at the hearing, Respondent'scounsel referred to the four alleged discriminatees as"dissidents." He then said:[Alexander's] first real test with the dissidents-andwe claim that all four got together as a vengeance,wholly held together by their own fabrications, tostrike back at this small business lady because shedid, in fact, discipline them for being tardy.And then with the cohesiveness of the dissidents,they began to talk unionism....And everything was going along good, with the ex-ception of some disciplinary problems that the dissi-dents persisted in, until it came to pass they had tobe discharged for them.In the actual hearing of the case, there was no evidencethat any of the four alleged discriminatees had beenguilty of or ever accused of or purportedly disciplinedfor tardiness. At no time did counsel or Alexander statethe manner in which the four employees here involvedwere "dissidents" or "got together as a vengeance." Sofar as appears, the only thing the four employees had incommon was their active desire for unionization.b. George P. WilliamsWilliams started to work for Respondent "aboutJune," apparently early in the month. Around the middleof June,'3he spoke to Artis, business manager of Local572, about foiming a union. Artis sent him union cards,an unspecified number of which he had signed and thenreturned to Artis.Thereafter, around the end of June, Alexander called ageneral employee meeting. Concerning the substance ofthat meeting, Williams testified that Alexander-...stated anyone was crazy who would pay 52cents per hour to a union and said how the previousunion, how those people belonged in it, and shedidn't have nary one of those peoples.Other evidence establishes that, according to Alexander,Local 572's dues were $7 per month plus 53 cents perhour worked. There is no direct evidence that Alexander: te estified that it was ill the second week of June.did not hire any of Kentucky Maintenance employees.However, in a pretrial affidavit, she said that she hadhired 85 employees through WIN, and the rest "came infrom the street-walk in-and applied for jobs."'4Andin a pretrial affidavit she said that she was "afraid or'Williams and "was warned of this by the previous con-tractor, who would not hire Williams."Olivia Wiggins testified that Williams informed theother employees of a scheduled union meeting, but noneof the employees attended.'" Wiggins proceeded:"During the time Alexander told [Williams] if she heardany more about a union meeting, she was going to firehim." The union referred to apparently was Local 572.Williams was generally very inarticulate, while Wigginswas notably articulate and self-assured. Thus, althoughWilliams did not testify that Alexander threatened to dis-charge him, I credit Wiggins' uncontradicted testimonyas to such threat.As noted above, there was no union activity amongthe employees until October II11, when Patterson madecontact with NAGW. That was followed by a unionmeeting on October 16. On the morning of October 17,Williams was called to the office, where Alexander dis-charged him.Williams testified that Alexander said she had heardthat he was signing up employees to form a union on Al-exander's time. Williams replied that he was signing upemployees but on his own time. He testified that Alexan-der further said that she heard he had attended a meetingthe evening before. He maintained that, although he hadbeen invited, he had not attended the union meeting onOctober 16. Other credited evidence establishes that Wil-liams had not attended. Maintaining that she "had a wit-ness" to his presence at the meeting, Alexander firedWilliams.On the next day, October 18, Alexander called em-ployees Wiggins, B. Bennett, and Rosetta Williams'6tothe office. Bennett testified that in the course of themeeting Alexander said that "she had to get rid of[George] because of that union thing." As previouslynoted, on October 19, two WIN representatives attendedan employee meeting. Richard L. Andrews, supervisorfor the Virginia Employment Commission in the WINprogram, clearly a disinterested witness, testified that inthe WIN meeting Alexander said that Williams was fired4 In passing, it may be noted that, in his opening statement at thehearing, Alexander's counsel said that her "conception is to go to welfareand take from the welfare rolls able-bodied workers and put them into aproductive capacity"; "that she was warned that that work group has anattrition rate of 80 to 90 percent"; and that "she interviewed ..over400 applicants through the WIN program. Put over 280 to svork" Hethen said that employees "continued to beg [Alexander] to fire them sothey could get back on welfare. They were happier with $383 a month.rather than every two weeks." However, Alexander testified that a thetime of the hearing she still had some 90 percent of the employees origi-nally hired, a year before. She said she had sent about 30 to 35 employeeshome for 3 days and "practically all of them" returned willing to do theirwork WIN representative Richard L. Andrews testified that Alexanderhad remarkable success at keeping her enployees.i5 Although Wiggins placed this incident in August, it appears likelythat it occurred earlier, probably around the end of June The date is notcrucial." It does not appear whether Rosetta Williams was related to GeorgeWilliams.512 A & B JANITORIAL SERVICEfor "soliciting at the Navy yard for a union." EmployeeBrenda Bennett also testified that Alexander again saidthat she "had to get rid of [Williams] on account of theunion." Bennett and Wiggins also testified that Alexan-der indicated her belief (erroneous) that Williams hadbeen responsible for Patterson's engaging in union activi-ties. Alexander did not specifically deny any of the testi-mony just summarized.When called by the General Counsel as an adversewitness, Alexander testified that Williams had difficultygetting along with people, particularly George Scott,with whom Williams worked. Williams, who testifiedafter Alexander, said that he and Scott "got along prettygood, other than if [Scott] didn't want to work, and then[Williams] would call Mrs. Alexander and would tellher." When recalled by her counsel, Alexander did notdeny that Williams had reported to her on deficienciesby Scott. Scott did not testify.When called by her own counsel, Alexander testifiedthat Williams "could not get along with any of the em-ployees [she] put him to work with." No employeesother than Scott were named. And it does not appearthat she placed sole blame on Williams, since she testifiedthat she "begged them to please cut this out." (Emphasissupplied.) According to Alexander, Williams accused herof discharging him because he went to a union meetingand, when she denied the accusation, Williams said, "Iam going to get you if it's the last thing I do."The most noteworthy aspect of Alexander's testimonyconcerning Williams was the fact that when she was re-called as a witness, after the General Counsel's case, inanswer to leading questions by her own counsel, she tes-tified, in effect, that Williams left her employ for a betterjob. 7 But she also testified that she told Williams shewas "tired of [his] bickering and fighting and carryingon." And in a pretrial affidavit she said, "I told GeorgeWilliams, I discharged him because he was creating metoo many problems, job performance is poor, and hewon't follow instructions."In the same affidavit, Alexander said that she had con-tract manager T. Bennett, her son, present when she dis-charged Williams. T. Bennett did not testify.m7 Ier lestimony \was, in part:Q. (By Mr ashara): When Mr WVilliams left your employ- hedid leave your employ, did he notlA Yes, he didQ D he gise you a reason for leaving?A. Yes, he didQ What swas that reason'A. He had a etter obhA lady in the employment office called me and told me Mr Wil-liams had been oer and applied fr a job I did not ask Mr Wil-liams then, because I felt like if he wanted a better job, that',s halwe are all working for-h-beltr jobs.I didn't tell him nrot to g apply for the job, bhut he wenlt on ntime during the time he was at workc. Patricia PattersonAs previously noted (fn. 3), for the purpose of thisproceeding the parties have agreed that Patricia Patter-son was a nonsupervisory employee. She was dischargedon October 17, the same day that Williams was terminat-ed.So far as appears, Patterson had no connection withWilliams' abortive attempts to organize the employees inLocal 572. It was she, however, who made the initialcontract with NAGW, by calling Louis T. Faisson, itspresident, on October II11. She identified herself as a su-pervisor and then told Faisson that she believed a unionwas necessary for Respondent's employees. Faisson ex-plained the procedure for organizing. Pursuant to Fais-son's advice, Patterson spoke to other employees thenext day. She circulated a blank piece of paper on whichemployees desiring to attend a union meeting could signtheir names. Patterson testified that she engaged in theseactivities "before work and at lunch and after work" be-cause she "felt like [she] could talk to them more ..when they weren't working." As a result of her efforts,on the evening of October 16, a meeting was held. at-tended by about 34 employees. In answer to employeequestions, Faisson said that NAGW dues were $7 permonth, which would provide a $10,000 life insurancepolicy and "lawyer's fees." A union petition was circu-lated and apparently signed by about 30 employees. The next day Patterson was called to the office, whereshe spoke with Alexander in the presence of ThaddeusBennett and Alexander's two secretaries, none of whomtestified. Alexander first expressed surprise at Patterson'sinvolvement in union activities. Alexander testified thatshe asked why Patterson was soliciting for a union.When Patterson replied that the employees were dissatis-fied, Alexander asked why they did not quit. Alexanderthen said she had pictures of Patterson "going frombuilding to building to building during the day to getnames." Patterson expressed her doubt, saying that shehad solicited only before and after work and during thelunch break. According to Patterson, Alexander said that"a union would really benefit" Respondent and thatArtis was her friend. Patterson replied that the employ-ees did not want Artis' union, Local 572.'9 Patterson'smeeting with Alexander on October 17 ended with Alex-ander saying she could not keep Patterson because of herunion solicitation.When first called as an adverse witness by the GeneralCounsel, Alexander testified unequivocally: "I firedPatsy Patterson because she was soliciting on the ship-yard." She added that she fired Patterson because a gen-eral foreman, unidentified, called and said that Pattersonwas "soliciting on government property" and he"want[ed] her out of this building immediately and offthe shipyard."'i Further signatures ere obtained hb emploee s iBi Bennetl, ig-gins, aid James Lane. ho took petitionls fr circulation at the Shipsard.as discussed helow1 .Aks Patterson testified: A an employee meeting aroultd Ma., Alex-ander "put on the blackhoard exactly ho, much t sas going to colI--52cents tin hour, plu, $7 a month and that's whcr ls- when wec asv hosmuch iI ,as going to cost, she liierall> talked ua out of IIt513S$  DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlexander then offered additional reasons for Patter-son's discharge, namely, that Patterson three times hadtaken Alexander's car and left the Shipyard and "every-time [Alexander] would beep her, she couldn't answerthe beeper." No details were provided and there was nosubstantiating or corroborative evidence of these reasons.In cross-examining Patterson, Respondent's counselcorroborated Patterson's prior testimony that she wasfired for soliciting for the Union. The cross-examinationwas, in part:Q. (By Mr. Bashara): And you were told by Mrs.Alexander not to subscribe to or solicit for anyunion while on government property?A. Right.Q. And contrary to those instructions you didseek the application of names, according to yourtestimony?A. Yes.Q. While on government property?A. Yes.Q. Mrs. Alexander told you not only had youviolated her specific instructions, but that she wouldhave to fire you because of same?A. Right.Q. Soliciting on government property? ... Itwas her reason to you for letting you go?A. Yeah, that's what Mrs. Alexander put.Employees Brenda Bennett and Wiggins testified,without contradiction, that the next day Alexander toldthem that Williams had been the cause of Patterson's dis-charge. Alexander testified that at the meeting she toldWiggins that Patterson was fired "for soliciting on theshipyard, and the shipyard demanded [Alexander] to fireher." However, Alexander later disclosed that no Navyrepresentative had requested the discharge-the"demand" was simply a provision in her contract withthe Navy, which contract was never produced. BrendaBennett quoted "supervisor" Covington20as having saidthat Patterson had been discharged for union activities. Itappears that Alexander believed, erroneously, that Wil-liams had instigated Patterson's activity on behalf ofNAGW.2 1When called as a witness by Respondent's counsel, Al-exander expounded on Patterson's violation of a no-so-licitation rule. Alexander claimed that Respondent wasbound by a Navy rule which completely prohibited so-licitation on Shipyard premises. Although she first indi-cated that such Navy rule was in writing and posted, shelater testified that it appeared only as a provision in hercontract with the Navy. But Alexander then disclosed2" Covington's status is discussed below in connection with Bennett'sdischarge21 Alexander testified that in the discharge interview Patterson "wenton to tell [Alexander] who was telling her to get the petition going."However, Alexander's pretrial affidavit says that. when she asked Patter-son why she was soliciting. Patterson replied: "Some man asked me to doit " The affidavit continues: "[Patterson] did not identify him and I didn'task. I believe that it was George Williams who asked her to do this"that she could, and did, authorize solicitation at the Ship-yard. She testified at length that she permitted three rep-resentatives of Local 572 to meet with her employeesand sign them up for that union on Shipyard premises.The Shipyard security guards permitted the Local 572representatives to enter the Shipyard on Alexander's au-thorization.As Alexander's testimony proceeded, it became appar-ent that the only written rules possibly in existence hadbeen promulgated by her. They read, in pertinent part:The following actions on your part cannot be toler-ated and the appropriate disciplinary action will betaken.IMMEDIATE TERMINATIONSoliciting on ShipyardAlexander testified that the rules were posted abovethe timeclock in her office. Patterson testified that shehad never noticed any rules posted. It appears probablethat the asserted rules were posted after Patterson wasdischarged. This probability stems from the fact that theGeneral Counsel introduced the rules in evidence as onepage of a two-page document, the second page being anotice by contract manager Thaddeus Bennett addressedto all employees and dated November 6. In offering thedocument into evidence, counsel for the General Counselidentified it as a two-page document he had receivedfrom Respondent pursuant to a subpena.Although at times Alexander suggested that what shefound objectionable in Patterson's conduct was that shehad solicited on Alexander's time, it is indisputable thatthe printed rule could not be read as so restricted andAlexander did not so understand it.22As reflected in hisleading questions, as quoted above, Respondent's counselgenerally made no distinction between working and non-working time. And Alexander testified that she wouldnot permit solicitation during an employee's lunch hour.Wanda Baker, a former employee who had quit be-cause of illness, testified that contract manager Bennetthad regularly sold candy on the Shipyard premises, in-cluding, specifically, Alexander's office. Alexander testi-fied she was unaware of any such activity. I creditBaker.One bit of irony may be noted. Alexander testified thatwhen she was fired Patterson asked if she could applyfor unemployment compensation. Alexander replied thatshe would agree to Patterson's receiving such compensa-tion even though that would cause Alexander's "rates[to] go up." And then, in answer to a leading question byher counsel, Alexander said that Patterson left with "nohard feelings ...whatsoever."22 In a pretrial affidavit Alexander said: "When I first started workingI told employees that they could not solicit on government property Idid not distinguish between working time or nonworking time becauseemployees are not allowed on the property during nonworking time."514 A & B JANITORIAL SERVICEd. Brenda BennettB. Bennett commenced to work for Respondent onMay 3. She actively supported the NAGW campaign byassisting in circulating a petition at the October 16 meet-ing and then taking a petition with her and obtaining sig-natures thereon at the Shipyard. She testified that, as in-structed by Faisson at the meeting, she restricted her so-licitation to nonworking time; i.e., before and afterwork.23Upon Patterson's discharge early on the morning ofOctober 17, she was replaced by Beverly Covington asBennett's "supervisor." Alexander testified that Coving-ton was a "supervisor trainee," having all the duties andfunctions of a "supervisor," but at a lower rate of pay.24In Respondent's modus operandi, "supervisors" do nophysical work themselves. They have participated in dis-ciplinary interviews conducted by Alexander. Becausesome of the approximately 500 buildings the employeeswork in are several miles from Alexander's office andthere is only one "contract manager" on the day shiftand one on the night shift, it appears necessary that therebe supervisors with authority to exercise independentjudgment concerning the work of employees, particular-ly since it appears that the employees generally are notwell educated and have had little, if any, job training orexperience. Accordingly, I find that Covington was a su-pervisor within the meaning of Section 2(11) of the Act.In any event, I agree with the General Counsel's con-tention that, even if Covington were not a statutory su-pervisor, she would be an agent of Respondent. She washeld out as a "supervisor" and in dealing with employeesspoke on behalf of Alexander.B. Bennett testified that on October 17, after Pattersonwas discharged, Covington said that she would be Ben-nett's "new supervisor because Mrs. Alexander had firedPatricia [Patterson] on account of the union." Bennettfurther testified that she had been instructed "to keep aclose eye" on the building in which Bennett worked be-cause "Mrs. Alexander said she needed something so shecould fire" Bennett and "was going to try to get rid ofher."The next day, Bennett, Wiggins, and Rosetta Williamswere called to the office. Alexander said she had calledthem in because she felt they were upset by Patterson'sdischarge and Alexander explained that "she had to getrid of [Patterson] because she was soliciting on govern-ment property and was causing trouble."25Bennett fur-ther testified that Alexander said that the three employ-ees were not getting their work done. Bennett also testi-fied that she had never before been disciplined or criti-23 Opportunity for solicitation was provided by the bus trips betweenAlexander's office, where employees clocked in and out, and the variousbuildings in which they worked.24 Alexander's pretrial affidavit says that each supervisor "has about 9or 10 people to direct." However, Patterson testified that she had super-vised 18 employees. which would accord with testimony that there wereup to 280 employees2 Bennett, like other employees, accused Alexander of appealing toracial prejudice, then and at other times, based on the fact that Pattersonwas the only white supervisor, whereas most of the employees wereblack. Although I credit such employee testimony, which is uncontradict-ed, it would serve no useful purpose to repeat or summarize it here.cized and supervisors had twice sent memos to Alexan-der praising the work of Bennett's group.Bennett then testified concerning the meeting withWIN officials, referred to above. According to Bennett,Alexander there said that "she had to get rid of [Wil-liams] on account of the union" and "she was going tofire everybody that had anything to do with the union,that went to the meeting" on October 16. According toBennett, Alexander also stated that "she had the petitionthat everybody had signed" and "she was going to getrid of' all signers.On October 22, the next working day, Covington tookBennett to Alexander's office. Thaddeus Bennett waspresent in the office with Alexander. Alexander asked B.Bennett if she had attended the union meeting. B. Ben-nett testified that she refused to answer, saying that itwas none of Alexander's business because the meetingwas held on Bennett's "own time." Bennett testified thatAlexander thereupon said that "everything that goes onin the shipyard is her business" and, because Bennett dis-agreed on that point, Alexander "could not use [her] anylonger."Neither Alexander nor Covington, Respondent's onlywitnesses, denied the major portion of Bennett's testimo-ny. The only disparity in the evidence was between Ben-nett's and Alexander's testimony concerning their en-counter on October 22, when Bennett was discharged.Alexander testified that employee Sheila Uzzle had cometo the office greatly disturbed by the fact that someother employees, including Bennett, had been spreadinga false rumor that Uzzle had attended a union meeting.Alexander testified that she said to Uzzle: "Suppose youwere?" and the employee said she did not "want themlying on me because I'm a supervisor. I'm trying to getthis job as a supervisor." Alexander testified that shethen called Bennett to the office. Alexander did notreveal what other employees Uzzle had named; nor didAlexander indicate why she chose to speak only to Ben-nett. Alexander testified that she first stated that Ben-nett's attending the union meeting had "nothing to dowith whatever [Alexander was] going to ask," which re-ferred to Uzzle. Alexander proceeded to charge thatBennett had been unable to get along with her supervisorand, without specifics, said that "this is the third time Ihave had you in here, but this time it is a little bit differ-ent." Alexander then proceeded to ask why Bennett didnot like Uzzle. According to Alexander, Bennett replied:"It's none of your goddamn business what I do when Ileave this MF job." Alexander thereupon fired Bennettas a "disrespectful employee." Alexander testified thatthe only other reason for the discharge was that Bennett"was giving her supervisor a hard time ...and she ad-mitted it." There is no evidence of an "admission."In testifying, Bennett unequivocally denied that shehad had any difficulty with her supervisor or had beenaccused of giving her supervisor a hard time. She alsodenied that she had ever cursed Alexander. Patterson,who had been Bennett's "supervisor" through October16, also denied that she had had any problems with Ben-nett. Covington, who was Bennett's supervisor for a day515 I)lCISI()NS ()F NAII()NAL AI()R REtLATI()NS B()AR1)or two, did not testify to any problems with Bennett.26;Most significant was Alexander's testimony that Bennettsaid it was no concern of Alexander what Bennett didafter work. he general tenor of Alexander's testimonyon the matter was that there was a work-related disputebetween Uzzle and other employees, including Bennett.Since Alexander did not indicate that she was puzzled orsurprised by Bennett's reference to her activities afterwork, one might reasonably infer that the difficulty, ifany, concerned the Union, an inference bolstered by Al-exander's testimony that Uzzle's disturbance was causedby a rumor that she had attended a union meeting. Intestifying, Wiggins listed Uzzle as one of the employeespresent at the union meeting. One might also reasonablyinfer that Uzzle conveyed to Alexander information con-cerning the union activities of the employees. Thatwould help explain why Bennett was the only one calledto the office. Wiggins, the only other ardent union activ-ist then left in Respondent's employ, was discharged thesame day as Bennett. On October 18, Alexander had ad-vised Bennett and Wiggins2"'to resign because dischargewould not look good on their records.It should be noted that Respondent did not call Uzzleas a witness. Additionally, in a pretrial affidavit, Alexan-der said that when she "called Brenda [Bennett] into[her] office to discharge her [Alexander] had EuniceThomas, a secretary, to witness what was said," becauseAlexander testified that what Bennett said at the October22 interview was the principal (indeed, the only) reasonfor her discharge, Respondent's failure to call Thomasrequires an inference that Alexander's chosen "witness"would not support Alexander's claim.e. Olivia WigginsAs previously noted, Wiggins, like Patterson and B.Bennett, was very active on behalf of NAGW. Like Ben-nett, Wiggins solicited signatures on a union petition atthe Shipyard. Like Bennett, Wiggins was called to theoffice on October 18, when Alexander expressed her dis-pleasure at the employees' having "gone behind herback" to get a union, stated her reason for having dis-charged Patterson,2x and advised the three employees toresign so as to avoid having discharges on their records.Wiggins testified that Alexander complained of Wiggins'not being friendly to other employees, to which Wigginsreplied that she had her job to work, not to makefriends.Wiggins then testified that, later on October 18, Cov-ington warned Wiggins to "watch out" because Alexan-der had said that she "want[ed] to get rid of [Wiggins]some kind of bad." This testimony was not contradictedby Covington or Alexander.In her initial testimony, when called by the GeneralCounsel, Alexander stated three reasons for Wiggins' dis-21 Covington's testimony concerned principally Wiggins She was notquestioned about Bennell27 Along ith Rosetta Williams, wshose role is not shown(ii in tiherecord28 Alexander testified that in his nmeeting she accused the three cmployees of causing Patlerson's discharge "I said, 'You girls should beashamed of yourselves You have made that girl lose her obh for noreason You boosted this girl Io (lo something You knew it was vrong.You know the rules"'charge: (I) "She kept fighting with the people sheworked with"2" (2) "She wouldn't pay any attention tonothing I would tell her to do"; (3) "Fighting with thesupervisor every day, and the boy that worked [withher]-nobody couldn't work with her, and I have hadher under three supervisors."First, it should be observed that Alexander maintainedthat Wiggins' personality problems, which made her aproblem employee, existed throughout her employment.Yet Alexander also testified that at one time Wigginsquit and was later rehired. Thus, her alleged difficulty inpersonal relationships can hardly be said to have beenthe immediate cause of her discharge on October 22.Second, it should be noted that Alexander did notidentify or call as witnesses any of the "three supervi-sors" under whom Wiggins had allegedly worked. Pat-terson, who had supervised Wiggins, denied having hadany difficulty. And Covington, who was Wiggins' super-visor for a day or two, did not indicate that she had anyproblems with Wiggins.Alexander's principal asserted reason for Wiggins' dis-charge appears to be two unfriendly exchanges betweenWiggins and Glen Hicks, a young coworker. The first ofthese contretemps occurred at the employee meeting onOctober 19, attended by two representatives of the WINprogram. Although Alexander and several other wit-nesses testified to this encounter, nobody actually toldhow the dispute arose or even what it concerned.30Al-though the evidence does not disclose whether Hicks orWiggins was (or if both were) at fault, the testimony ofWIN representative Andrews, obviously a disinterestedwitness, is illuminating. ()n cross-examination by Re-spondent's counsel, Andrews testified, in part, as follows:Q.... Ms. Wiggins used foul, profane words,curse words, obscene words to Mrs. Alexander;isn't that true?' Sir, you know that to be true, don'tyou?A. I really can't remember. I can only say that itwas a very heated argument. Verbal words werecoming back. I couldn't say what she said exact-ly. ... A number of people just talking out. It wasvery heated....But to say that certain words were said, I just can'tsay yes or no, because it was just a lot of things saidat that meeting.2' Alexander added "I had to send the police down to the building toget her" Alexander's other estinlor, howsever, indicates that she calledthe police only on the day after W'iggins' discharge, hen she returned tothe Shipyard to dcliscr her ID badge Calling the Na,.y police was ap-parcnrtly unnlecessary. silcc Wiggins had left her badge and departedbefore they arrived" Alexander testified that licks told Bennett that she should not talktoi Alexan;lder the wsas she as talking N details or amplificattit waspro\iled.5  A & JANIT()RIAL SR VIC'I:Q. Now, this argument you're talking about he-tween Ms. Wiggins and another gentleman-wasthat other gentleman trying to physically restrainher?A. They just got in a heated argument. I thinkthe gentleman would have done bodily harm if hecould have, or tried to. ill my opinion. That's theway it looked like.According to Alexander, Wiggins called Hlicks a "god-damn dog." Wiggins denied having used any cursewords but conceded that she expressed agreement whenAlexander accused her of treating Hicks like a dog.The second unpleasant exchange between Hicks andWiggins occurred at work on Monday, October 22. Cox-ington, who was then serving as supervisor, testified thatwhen she entered the building in which they were work-ing Wiggins pointed out sonic items of work that Hickshad failed to perform. Blicks approached the two women"and one word led to another.... It was name callingback and forth. She called him a queer, names andthings, and he was responding, you know, with littlewords." Covington thereafter testified that she "appreci-ated [Wiggins'] showing [he r] things" that were nrotbeing done properly. Covington testified that she andWiggins walked over to Hicks arid "I guess he got ex-cited, and [Wiggins] did too, and one thing led to an-other." According to Covington, Wiggins was extremelyloud and profane and could not be calmed down. Cov-ington told Hicks to talk away, and as he did so hecalled taunts and challenging remarks to Wiggins.Covington reported the incident to Alexander. Shetold Alexander that "Olivia and Glen were arguing backand forth, and Olivia was loud as well as Glen. But[Covington] could not control Olivia mostly." Alexanderinstructed Covington to bring Wiggins to the office. Al-exander testified that, before Wiggins was brought to theoffice, Hicks telephoned and said that Wiggins had start-ed the dispute and that he was "scared to work with thisgirl," who was "threatening to kill" him. According toAlexander, after Wiggins arrived at the office she "start-ed cursing and saying, 'I don't like this GD job ...Idon't want this GD job. Give me my check."' Alexandertestified that she then got her checkbook out and wrote acheck, whereupon Wiggins left. 3There are two particularly noteworthy factors in 'aj:faire Wiggins; i.e., Alexander apparently did not questionHicks or otherwise investigate the matter and Hicks wasnot called as a witness. Finally, note should be taken ofAlexander's apparent contention that Wiggins quit herjob when informed that she would "have to work with"Hicks if she was "going to stay down there." As notedabove, in a pretrial affidavit, Alexander had said that she"called Brenda into [the] office to discharge her."al Alexander added that Wiggins Irook her 11) badge with her and t'sagainst the law to take the badge off the shipyard " Ihere wa s o c,i i-dence that Alexander asked for Wiggins' badge It is inderstandlhle haLtunder the circumstances, such matter would escape rhe attentiotn of bhthwomen Wiggins' lapse ohsioulsly played no part in her disc h ilge3. Section 8(a)(2)As previously noted, around the middle of May. Alex-ander dissuaded the employees from choosing to be rep-resented by Local 572 b informing them that the uniondues were 7 per month plus 53 cents per hour and thatthe employees would be required to pay dues from MayI on. Then, in October, some employees, spearheaded byPatterson, undertook to organize for representation byNAG VW.Upon learning of the union activities in October. Alex-arider complained that employees had gone behind herback to get a union, and said that. if they wanted one.she would get them one. She referred to Local 572.When the employees said they did not want that union.she threatened to recognize it and sign its collective-bar-gaining agreement, which she had before her. She in-formed the employees that, if she signed that contract,anrty emrployee who did not join the union within 30 dayswould be automatically discharged.She then announced the even stronger position thatthe employces were already represented by Local 572alnd covered by the collective-bargaininig agreement oftthat IrUnion with Kentucky Maintenance. the previousjanitorial contractor. As said by Respondent's counsel inhis opening statement at the hearing, concerning a em-ployee meeting on October 18, Alexander "explained tothem that the union contractor was already on the job,whether they x, anited it [or] didn't wrant it. .. :'2On November 12, Helen Artis, business manager ofl.ocal 572. telephoned Alexander and stated that she hadlearned that representatives of another union had beenpermitted to talk to A & B's employees on the Shipyardand local 572 demanded an equal opportunity. Artis tes-tified that James l.ane, an employee of Respondent, hadinformed her of the other union's solicitation. However,James Lane did not testify and the record is clear that nooutside representative of NAGW ever solicited at theShipyard. Nonetheless, Alexander said that Artis wouldbe welcome to speak to Respondent's employees on non-working time at the Shipyard. Thereupon, on the nextday, Robert Ashworth, president of the Virginia andNorth Carolina Laborers' District Council: .L. Liver-man, business manager of the Council; and J. CarlinTaylor, agent for a local (presumably Local 572)."a wentto the Shipyard, where they were admitted by the secu-rity guards on Alexander's telephonic authorization. Thethree men spoke to all of Respondent's employees inthree meetings during shift break. Alexander informedthe employees of the meetings as they were waiting toclock in or out.a4At the conclusion of each meeting Local 572 authori-zatioi cards were solicited. Ashworth testified that whenthe cards were being signed there were present twoa' Counsel obhsiously was an "agent"'' of Respondent C'f (; ntrl ('art-age. Inc. 236 NI Rl 1212, 1244 45, 1254 (197;4, enfd h' the Seentlh('iretilt in all illnpublished order:: Apparent l l Arti was olhers iste ellgaged that dl,:4 t is not clear ho'.,, inti lime i any, there .as hels.cii shl'ts Noris it lervi hor. ist vwa indicated, the day-shift emrplosees i who were Ica,,iig c ld 1 ha.c attidenl ieenlilngs before the night-shift emplosees alidt l:l\ ;ill the i tcliiIsv conidutled on lnolr orkliig lirn51 7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople whom he did not know but who "looked to bemaybe making job assignments." In testifying, Alexanderdenied that any representative of Respondent had beenpresent at the card signings. However, in a pretrial affi-davit she unequivocally stated that the contract manag-ers had witnessed the card signings.35In view of herpretrial affidavit, I discredit Alexander's denial that com-pany representatives witnessed the card signing. It ap-pears clear that Bumpers and Bennett were the two menwho Ashworth testified had been present.Ashworth testified that in the first two meetings about120 cards were signed. He took the cards to Alexander,said he thought the Union had a majority, and requestedrecognition. He thus proceeded to the third meeting. Hedid not testify as to how many, if any, cards were signedat the third meeting. Nor did he testify that he ever gaveAlexander any cards obtained at that meeting. However,after the third meeting he again requested recognition.Without counting or examining the cards, Alexanderforthwith executed a written recognition commitmentpresented by Ashworth. Then she similarly signed aLocal 572 collective-bargaining agreement.It appears that thereafter union dues were checked off',although it does not affirmatively appear that the unioncards contained checkoff authorizations or that separatecheckoff authorizations were ever executed. However,there is no suggestion that any employees were ever dis-charged pursuant to the union-security clause in the con-tract. 36The General Counsel acknowledges that thereafter Re-spondent withdrew recognition from Local 572 and thecollective-bargaining agreement was rescinded. In thecourse of Alexander's testimony, although not specifical-ly examined in this regard, she indicated that she hascompensated the employees for union dues deductedfrom their wages.4. Discussion and conclusionsa. PrefaceAs stated above, supported by representative examples,I have concluded that Alexander's testimony is totallyunreliable and cannot be credited. Her pretrial affidavits,which were used for impeachment, contain numeroussubstantial admissions. Under the circumstances present-ed, the affidavits may be considered as affirmative evi-dence. Alvin J. Bart and Co., Inc., 236 NLRB 242 (1978),enforcement denied on other grounds 598 F.2d 1267 (2dCir. 1979); Snaider Syrup Corporation, 220 NLRB 238, fn.1 (1975). Cf. Central Cartage, Inc., supra, 236 NLRB at1251. And, as the General Counsel observes, testimony3s Excerpts from her affidavit dated December 9 read[M]y contract manager who has the authority to hire and fire, hisname is Theron Bumpers was watching people sign the cards. I didnot check signature because he was watching people, sign. ..Mr.Bennett, the daytime contract manager, also watched the dayshiftemployees sign the cards. ..[O1ne of the [unionl men let me knowwhen they finished the meeting and I sent both contract managersout to watch employees sign cards. Mr Bennett went home after thedayshift employees signed the cards. Mr. Bumpers stayed andwatched both groups of employees sign cards.a6 Since Virginia is a right-to-work State, the union-security clausewas unlawful.by Alexander adduced by "leading questions underdirect examination" is entitled to "minimal weight." H.C. Thomson, Inc., 230 NLRB 808, 809 fn. 2 (1977). Alex-ander's testimony, when not flawed by inconsistenciesand when not unwittingly against her own interest, is notgiven any weight because "conclusionary in nature" and"not generally supported by the facts in their fullest con-text as extensively developed at the hearing." LocalUnion o. 673, International Union of Operating Engi-neers, AFL-CIO (Westinghouse Electric Corporation), 229NLRB 726 (1977). And, as indicated above, Respond-ent's failure to call any witnesses who were obviously inpositions to know the facts and her failure to producedocumentary evidence, such as the Navy contract underwhich she was operating, require inferences adverse toher. Goodyear Tire & Rubber Company Highway Transpor-tation Department, 190 NLRB 84, 86, fn. 3 (1971), enfd.456 F.2d 465 (5th Cir. 1972); Zapex Corporation, 235NLRB 1237, 1240 (1978), enfd. 621 F.2d 328 (9th Cir.1980).The issues here presented are largely factual. Thecredibility resolutions lead directly to the conclusions,with little need for legal discussion or citation of authori-ty.b. Section 8(a)(1)The complaints allege some 11 independent violationsof Section 8(a)(l) of the Act. With some minor excep-tions, all these specific allegations were proved by credi-ble and, in the most part, undisputed evidence. Evidencepresented without objection and not contradicted or dis-puted establishes numerous violations of Section 8(a)(1)in addition to those specifically alleged. These additional8(a)(1) violations are so inextricably bound up with the8(a)(2) and (3) allegations that they were necessarily fullylitigated. Accordingly, they will be included in the con-clusory findings here made.The evidence establishes the following violations ofSection 8(a)(1):Interrogation: On October 22, Alexander unlawfullyasked Wiggins why employees "had gone behind herback" to get a union and asked Brenda Bennett if shehad attended the NAGW meeting on October 16.Threats: I have credited Wiggins' testimony that Alex-ander threatened Williams with discharge if Alexanderheard any more about a union meeting. Although thisseparate threat was not specifically alleged in the com-plaints, it was clearly relevant to the allegation that Wil-liams was discriminatorily discharged. Since it behovedRespondent to deny such testimony if it were untrue, itis held that the matter was fully litigated and it violatedthe Act.According to the credited testimony of Baker andBrenda Bennett, it is found that on October 16, 17, and18 Alexander threatened to sign a contract with Local572 and that employees who did not join that Unionwithin 30 days would be fired. Since Local 572 did notrepresent the employees, both statements by Alexanderwere threats violative of Section 8(a)(l).Creating the impression of surveillance: When discharg-ing Patterson on October 17, Alexander stated that she518 A & B JANITORIAL SERVICEhad pictures of Patterson going from building to buildingsoliciting employees to join the Union (NAGW). On thesame day, October 17, Covington, then a supervisor, toldBennett that Alexander had instructed Covington towatch Bennett carefully because Alexander "was goingto try to get rid or' Bennett. The evidence as a wholerequires the inference, which Bennett drew, that Alexan-der's instructions were motivated by Bennett's union ac-tivities. And WIN Representative Andrews testified thatat the October 19 meeting Alexander stated that she hadthe names of employees who had attended a union meet-ing. This evidence establishes that on October 17 and 19Respondent, through Covington and Alexander, respec-tively, violated Section 8(a)(1) of the Act by creating theimpression that employees' union activities were beingkept under surveillance.Promise of benefits: Wiggins credibly testified that inthe WIN meeting on October 19 Alexander said: "Yoube good girls, and at Christmas time I'm going to re-member you." In the context of that meeting, whereunionization became the chief topic of discussion, Alex-ander's statement implicitly constituted an unlawfulpromise of benefits at the end of the year if the employ-ees eschewed the Union. Although this statement wasnot alleged in the complaints, it was made in the courseof a meeting which was thoroughly litigated.Statements that employees had been discharged for unionactivities: WIN Representative Andrews testified that atthe meeting on October 19 Alexander stated that "shefired Patterson and George Williams because they weresoliciting at the Navy Yard for a union." Since, as dis-cussed below, there was no valid no-solicitation rule, Al-exander's statement was violative of the Act. There wasconsiderable evidence that Alexander made similar state-ments on October 17 and 18. It is manifestly coercivewithin the prohibition of Section 8(a)(l) for an employerto inform employees that they and/or other employeeshave been discharged for engaging in union activities,since such statements necessarily constitute a threat thatother employees will meet the same fate if they support aunion.Unlanful no-solicitation rule and enforcement thereof:Surprisingly, the complaints do not allege that Respond-ent violated the Act by promulgating, maintaining, andenforcing an invalid no-solicitation. However, Respond-ent injected the no-solicitation rule into the proceedingsas her basic defense to the allegation that Patterson wasunlawfully discharged. The existence and terms of theno-solicitation rule were fully litigated, primarily by Re-spondent. Accordingly, consideration of the lawfulnessof the rule is properly an issue in this proceeding.The only written no-solicitation rule presented waspromulgated by Respondent and was a broad, uncondi-tional prohibition of solicitation anywhere on the Ship-yard. No distinction is made between working and non-working time, and Alexander indicated that no such dis-tinction was intended or understood. There can be nodoubt that Respondent's no-solicitation rule violated Sec-tion 8(a)(1) of the Act.a7 Stoddard Quirk ManufacturingCo., 138 NLRB 615 (1962).Respondent also violated Section 8(a)(l) of the Act bydiscriminatorily applying and enforcing her no-solicita-tion rule. Patterson was discharged for soliciting forNAGW, whereas Alexander arranged meetings at whichoutside representatives of Local 572 could solicit em-ployee memberships. And I have credited former em-ployee Wanda Baker's testimony that contract managerBennett, Alexander's son, had sold candy to Respond-ent's employees on the Shipyard, including sales in Alex-ander's office.Accordingly, I find and conclude that Respondent vio-lated Section 8(a)(1) of the Act by promulgating,38main-taining, and discriminatorily enforcing an unlawfullybroad no-solicitation rule.c. Section 8(a)(3)The subsidiary findings set forth above leave no doubtof the conclusion that, as alleged, Respondent violatedSection 8(a)(3) and (1) of the Act by discharging "dissi-dents" Williams, Patterson, Bennett, and Wiggins fortheir union activities.The evidence establishes that Alexander knew thatWilliams initiated the Local 572 organizational activityand she believed he later induced Patterson to solicit forNAGW. It is also clear that Alexander opposed both or-ganizational campaigns, although she found Local 572the lesser evil.39Alexander also vacillated as to the rea-sons for Williams' termination, with none of her explana-tions supported by credible evidence or able to withstandanalysis.There can be no doubt of the unlawfulness of Patter-son's discharge. It is Respondent's own position that Pat-terson was discharged for violation of a no-solicitationrule which is invalid on its face. This establishes a viola-tion of Section 8(a)(1). Daylin Inc., 198 NLRB 281(1972), enfd. 496 F.2d 484 (6th Cir. 1974); GlassmasterPlastics Company, 203 NLRB 944, 950 (1973). It is alsoclear that in Alexander's view Patterson's offense wasnot solicitation per se, but rather the purpose of the so-licitation; namely, representation of the employees byNAGW. Thus Patterson's discharge contravened Section8(a)(3) and (1) of the Act. Sunnyland Packing Company,227 NLRB 590, 596 (1976), enfd. 557 F.2d 1157 (5th Cir.1977).40al No opinion is here expressed as to whether this conclusion wouldbe different if, as Alexander maintained. a complete prohibition of solici-tation on Shipyard premises had been imposed by the Navy as a term ofher operating contract The contract was not produced And when Alex-ander was reminded that she had permitted Local 572 representatives tosolicit at the Shipyard, she said that such solicitation did not violate theNavy rules "once they got permission from security." The only "permis-sion" they received from the Navy was to enter the Shipyard, given onAlexander's authorizationa" Since Respondent's Shipyard contract began on May , the rulemust have been promulgated within the 6 months immediately precedingOctober 22, the date of the first charge filed herein'9 Ashworth testified that when Alexander introduced the Local 572representatises to the employees she said: "You-all kno, I'm not crazyabout any union.40 If the complaint in Case 5 CA-11658 had not been amended in ac-cordance with Respondent's denial that Patterson was a supervisor and ifContinued519 I))ECISI()NS ()F NA IONAI. IABOR RELA'IO()NS H()ARI)Bennett's and Wiggins' discharges were at least equallyclearly violative of Section 8(a)(3). They had been lead-ing union activists. That Alexander knew that is clearlyreflected in her calling them into the office and accusingthem of having "gone behind her back to get a union"and explaining to them that Patterson had been dis-charged for soliciting for the Union in violation of theno-solicitation rule.Bennett's discharge interview started with Alexander'sasking if Bennett had attended the NAGW meeting andthe actual discharge followed Bennett's assertion of herright not to reply to the question.In discharging Wiggins, Alexander made no investiga-tion of the comparative responsibility of Hicks and Wig-gins for the difficulties between them. There was no evi-dence that Wiggins had been the instigator of the con-frontations. Supervisor Covington did not apportionblame and testified that she appreciated Wiggins' hav\ingpointed out deficiencies in Hicks' work. Alexander's ex-planation of the Wiggins' discharge is further weakenedby a belated attempt to show that Wiggins actually hadnot been fired, but rather had quit. Finally, it is not with-out significance that, despite Alexander's claim that Wig-gins was chronically unable to get along with people, Al-exander had previously rehired Wiggins after she hadquit. And, as the General Counsel notes, although Alex-ander testified that she had suspended 30 to 35 employ-ees for various reasons, Wiggins had never been disci-plined.Accordingly, I find that, as alleged, employees GeorgeWilliams, Patricia Patterson, Brenda Bennett and OliviaWiggins were discharged on October 17 and 22 in viola-tion of Section 8(a)(3) and (1) of the Act.4d. Section 8(a)(2)Little need be said concerning the alleged violation ofSection 8(a)(2).A plethora of evidence establishes that, when itbecame clear that the employees would probably chooseto be represented by NAGW, Alexander threatened torecognize and execute a collective-bargaining agreementwith Local 572, which she had previously successfullyfended off. She arranged meetings in which nonem-ployee representatives of Local 572 solicited among allthe employees and then had employer representativeswitness the employees' signing of Local 572 authoriza-tion cards. Then, without even counting the cards, Alex-ander formally recognized Local 572 and executed a col-lective-bargaining agreement.it were found that she was a supervisor. I should finld that hic dischargewas violative of Sec. 8(a)(1) of the Act as an integral part Respondecn'soverall plan to restrain and coerce emploetes ii derogation of their rightsunder Section 7 of the Act DR K' ( orporution d/h, a lro(rhcr Ithre, Cabhinets, 248 NI RB 828 (19K(t)4' Wanda Baker. wtho quit Respondent's employ because of illness. cs-tified, without contradiction, that she had been a "supervisor and inspec-tor" but around Ithe end of October "vas demoted for having a lunliljpetition in [her] possession, and Alexanderl said she ouldn't trust[Baker] any more. Baker, however, .as aiot the subject of any charge orcomplain It It does ot appear shehcr her crnploce status was the sanieas Patterson's, hut Respolndent denied Covinigtoln's supervisory staltus, ishe denied that Patterson was a supervisor (C'ases 5-CA -I 1658 and CA-11716 This course of conduct clearly constituted unlawful as-sistance to local 572. Employees certainly cannot be ex-pected to act according to their free will if they signcards solicited at meetings arranged by and conductedunder the watchful eyes of management. This is particu-larly true here, where Alexander had previously threat-ened to recognize and contract with Local 572 regard-less of the employees' wishes and had said that the em-ployees were already represented by ocal 572, whetherthey liked it or not, and would be discharged if they didnot join within 30 days.Alexander's failure to count the cards is also of greatsignificance in view of the testimony of Ashworth, repre-sentative of the Laborers' District Council, that he hadgiven Alexander about 120 cards and the evidence showsthat there may have been up to 280 employees in theunit, with Alexander placing the number at 250. Thus,without counting them, Alexander could not rely on thecards as showing a majority.On all the evidence, I find that, as alleged, Respondentviolated Section 8(a)(2) of the Act by giving unlawful as-sistance to Laborers' Local 572.CONCILUSIONS 01 LAWI. Respondent, Rosa M. Alexander d/b/a A & B Jani-torial Service, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Public Service Employees' Local Union 572, affili-ated with Laborers' International Union of North Amer-ica, AFL CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. National Association of Government Workers is alabor organization within the meaning of Section 2(5) ofthe Act.4. Respondent violated Section 8(a)(l) of the Act by:(a) Coercively interrogating employees concerningunion activities.(b) Telling employees that other employees had beendischarged because of their union activities.(c) Creating the impression that employees' union ac-tivities were being kept under surveillance.(d) Threatening employees with discharge for engag-ing in union activities.(e) Promising benefits to employees if they refrainedfrom engaging in union activities.(f) Promulgating, maintaining, and enforcing an unlaw-ful rule prohibiting solicitation by employees on behalf ofa union.(g) Discrimninatorily enforcing a no-solicitation rule.(h) Threatening to execute a collective-bargainingagreement with Local 572 whether or not the employeeswanted to be represented by that union.(i) Threatening employees with discharge if they didnot join I.ocal 572.5. Respondent violated Section 8(a)(3) and (1) of theAct by discharging employees Patricia Patterson,George Williams, Brenda Bennett, and Olivia Wigginsbecause of their uniolon activities6. Respondent violated Section 8(a)(2) and (1) of theAct by unlawfully assisting local 572 in obtaining uniondesignation cards front employees: by recognizing and520 A & H JANITORIAL. SRVICE'executing a collective-bargaining agreement with Local572 when said Union did not represent an uncoerced ma-jority of the employees in the unit covered thereby byincorporating in said agreement a union-security clauserequiring employees to become or remain members of anillegally assisted uion as a condition of continued em-ployment; and by checking off Local 572 dues from em-ployees' wages.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the mealing of Sec-tion 2(6) and (7) of the Act.Till- R MEI)'Having found that Respondent has engaged in unfirlabor practices, I shall recommend that she be requiredto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies f the Act.Since it has been found that Respondent unlawfulhdischarged George Williams, Patricia PIatterson, BrendaBennett, and Olivia Wiggins, it will be recommendedthat she hbe required to offer them immediate and full re-instatement and make them whole fr any earnings lostby them as a result of their discharges, the amount ofbackpay to hbe computed in the manner prescribed inl W Woolworth Company, 90 NLRB 289 (1950). with in-terest computed in accordance with Florida Steel Corpo-ration, 231 NR 651 (1j977).42 It is also recommendedthat Respondent be required to expunge from her re-cords all reference to the discharges here involved andto any asserted violations of Respondent's no-solicitationrule.The reinstatement and backpay requirement hereinrecommended is specifically made applicable to PatriciaPatterson even if it should be determined in some otherproceeding or at some other time that her position wasand is a supervisory position. Whatever her actual statusher discharge was an integral part of Respondent'scourse of unlawful conduct designed to prevent union-ization of the employees and thus restoration of thestatus quo as to Patterson is required. See DR W' Corpora-lion d/b/a Brothers Three Cabinets, supra, 248 NLRH 828,where the Board required reinstatement and backpay fora supervisor in view of a course of conduct by tie em-ployer similar to that involved in the present caseNormally an order remedying 8(a)(2) violations suchas those here found would require that Respondent with-draw recognition of the unlawfully assisted union and re-scission of the collective-bargaining agreement with theassisted union. However, counsel for the General Coun-sel has stipulated that such remedial action has alreadybeen taken and accordingly he does not request the in-clusion of such affirmative requirements in the order tobe issued herein. However, although Alexander testifiedthat she has already reimbursed the employees for uniondues checked off, the General Counsel has not stipulatedor otherwise conceded that such action has been taken.Accordingly. because of the general unreliabililx and im-precision of Alexander's testimony I shall recommendthat the order contain an affirmatise requirement forsuch reimbursement to the extent that it has not alre;idx42 See. general \ , tlit PlunhrnW &{ /caris (,., 11s N Rll '1, (]'Q I )been effectuated. Such reimbursement shall be made withinterest in accordance with Florida Steel Corp.. supra.The remaining question concerns the scope of thecease-and-desist order to he issued.Respondent's unfair labor practices were widespreadalld bespoke a determination to serve her own self-inter-est, without regard to her employees' rights under Sec-tioi 7 of the Act. While the unfair labor practices mighthaLve resulted from the absenlce of any previous experi-encc or knos vledge of the requirements of the Act, Alex-ander's tcstlimony and demeanor at the hearing failed toshoa, that she has made any attempt to familiarize herselfswith her responsibilities under the Act or to mitigate herpursuit of her self-interest, In m opinion, her unfairlabor practices and her conduct in the litigation, includ-ing the conflicts between her pretrial affidavits and hersubsequent testimony, give reason to fear that there ma5be future violations. In other words, I find that Alexan-der has sho)n a proclivity to violate the Act, [and] hasengaged in such egregious [and] widespread misconductas to demonstrate a general disregard for the employees'fundamental statutory rights." Ifickmnott oods, Inc., 242NI.RI3 1357 (1979). Accordingly I shall recommend is-sualice of a broad cease-and-desist order.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of Ithc Act, I hereby issue the following recommended:ORDER41The Respondent, Rosa M. Alexander d/h/a A & Janitorial Service, Portsmouth, Virginia, her officersagents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningunion activities.(b) Telling employees that any employees have beendischarged because of their union activities.(c) Creating the impression that employees' union ac-tivities are being subjected to surveillance.(d) Threatening employees with discharge if theyengage in union activities.(e) Threatening to recognize and execute a collectixe-bargaining agreement with aborers' Local Union 572unless and until such iabor organization is duly certifiedby the Board as the collective-bargaining agent of Re-spondenl's employees piursuant to Section 9(c) of theAct.(0) Threatening employees ,ith discharge if they donot join aborers' Iocal inion 572 or any other labororganizationl.(g) Promulgating, maintaiing, or enforcing any ruleor policy prohibiting employees from soliciting for oragainst any union at the Norfolk Naval Shipyard illPortsmouth, Virginia, during the emplo,ces' nonworkingtime.I4 t 11 I ",ll nl ll. r pt ls ,t :1 s pr4,aldcd h S ,et 1l2 4 ,1iIt Ru'lI , Jnd Rcguli.ltrls eT 11 NatillOial I air Rc.latnws Hls td, It(lil.l ilg. I Ik l iiiNill],, 111 rcc. ,lllll'l die,1 i(r,dcr hcrirl 'Aill , :1i.T i, Tdi.-ldl]I St 1 t2 4 ,/0 r cl R' ll cguilt s hi ,tdllp -i \ ilt II-,,rcd andOL1t111 -IlI, llt ,,1 C tlu't11lf:l ;l td r .11 l] ill [rpcct lshall tbc t ~ 11rl d a. ' rl.l uposes521 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(h) Discharging or otherwise disciplining any employ-ees for soliciting on behalf of or against any labor organi-zation on the Norfolk Naval Shipyard in Portsmouth,Virginia, during the employees' nonworking time.(i) Promising any employees benefits if they refrainfrom engaging in union activities.(j) Assisting or contributing support to Laborers'Local Union 572 by recognizing or bargaining with suchlabor organization as the exclusive representatives of heremployees for the purpose of collective bargaining unlessand until Local 572 is certified by the Board as the col-lective-bargaining representative of said employees pur-suant to Section 9(c) of the Act.(k) Maintaining or giving any force or effect to thecollective-bargaining agreement with Local 572 datedNovember 15, 1979, or extension or modification thereof;provided, however, that nothing in this Order shall au-thorize or require the withdrawal or elimination of anywage increase or other benefits or terms and conditionsof employment which may have been established pursu-ant to the performance of that contract.(I) Withholding from the pay of any employees uniondues or other union fees or assessments which have beendeducted because of any obligation of membership inLocal 572, and paying to Local 572 any dues, fees, or as-sessments which have been deducted from the pay of heremployees.(m) Discharging or otherwise discriminating againstemployees with regard to hire and tenure of employmentor any term or condition of employment for engaging inactivities on behalf of or against a labor organization.(n) In any other manner interfering with, restraining,or coercing her employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer George Williams, Patricia Patterson, BrendaBennett, and Olivia Wiggins immediate and full reinstate-ment to their former positions of employment or, if anysuch position no longer exists, to a substantially equiva-lent job, without prejudice to their seniority or otherrights and privileges.(b)Make George Williams, Patricia Patterson, BrendaBennett, and Olivia Wiggins whole for any loss of paythey may have suffered as a result of the discriminationagainst them, in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Rescind Respondent's no-solicitation rule andremove from her records and destroy all references tothe discharges of Williams, Patterson, Bennett, and Wig-gins and to violations of the no-solicitation rule.(e) To the extent Respondent has not already done so,reimburse past and present employees for any union duesor fees heretofore deducted from their wages, such reim-bursement to bear interest as set forth in the Remedysection of this Decision.(f) Post at Respondent's offices in the Norfolk NavalShipyard in Portsmouth, Virginia, copies of the attachednotice marked "Appendix."44Copies of said notice, onforms provided by the Regional Director for Region 5,after being duly signed by Respondent, shall be postedby her immediately upon receipt thereof, and be main-tained by her for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.44 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."522